DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and remarks filed on 6/23/2022 have been entered.  In the amendment, the specification has been amended.  Claims 1, 5, 9, 15, 16, 21-24, 26, 27, 30, 31, 39, 45-48, and 50 have been amended. 
The objection to the specification has been withdrawn. 
The objections to claims 1, 5, 9, 30, 31, and 35 have been withdrawn. 
The rejections of claims 28 and 52 under 35 U.S.C. 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 17-18, filed 6/23/2022, with respect to the rejections of claims 16, 21-24, 26-28, 40, 45-48, and 50-52 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejections of claims 16, 21-24, 26-28, 40, 45-48, and 50-52 under 35 U.S.C. 112(a) have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 8-28, and 30-52 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a ladar system comprising: a ladar transmitter that transmits ladar pulses into a field of view; and a ladar receiver that receives ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises: a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other; a MUX circuit that selects which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns; and a detection circuit that (1) performs a first threshold comparison with respect to a current read from a photodetector cell selected in the first 1D array by the MUX circuit, (2) performs a second threshold comparison with respect to a current read from a photodetector cell selected in the second 1D array by the MUX circuit, and (3) detects whether a ladar return is present in the current reads based on a binary combination of results from the first and second threshold comparisons. 
Independent claim 9 recites a ladar system comprising: a ladar transmitter that transmits ladar pulses into a field of view; and a ladar receiver that receives ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises: a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other; and a MUX circuit that selects which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns, wherein the MUX circuit is configured to select the photodetector cells of the 1D arrays based on which photodetector cells are mapped to a target for a ladar pulse in the field of view. 
Independent claim 21 recites a ladar system comprising: a ladar transmitter that transmits ladar pulses into a field of view; and a ladar receiver that receives ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises: a first lens; a second lens; and a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other, wherein the photodetector cells of the 1D arrays respond to a spot of light that is incident thereon by producing current; wherein the first lens, in cooperation with the first 1D array, operates to produce a current response for the photodetector cells of the first 1D array that varies across the photodetector cells of the first 1D array based on where the incident light spot lies on a photodetector cell of the first 1D array; wherein the second lens, in cooperation with the second 1D array operates to produce a current response for the photodetector cells of the second 1D array that varies across the photodetector cells of the second 1D array based on where the incident light spot lies on a photodetector cell of the second 1D array; and wherein the first and second lens cooperate with the first and second 1D arrays respectively to produce different current responses for the photodetector cells of the first and second 1D arrays. 
Independent claim 24 recites a ladar system comprising: a ladar transmitter that transmits ladar pulses into a field of view; and a ladar receiver that receives ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises: a lens; and a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other, wherein the photodetector cells of the 1D arrays respond to a spot of light that is incident thereon by producing current, wherein the lens, in cooperation with the first 1D array, operates to produce a current response for the photodetector cells of the first 1D array that varies across the photodetector cells of the first 1D array based on where the incident light spot lies on a photodetector cell of the first 1D array, wherein the current response variation within each photodetector cell of the first 1D array is convex or Gaussian. 
Independent claim 26 recites a ladar system comprising: a ladar transmitter that transmits ladar pulses into a field of view; and a ladar receiver that receives ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises: a first lens; a second lens; a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other, wherein the photodetector cells of the 1D arrays respond to a spot of light that is incident thereon by producing current; and a control circuit; wherein the first lens, in cooperation with the first 1D array, operates to produce a current response for the photodetector cells of the first 1D array that varies across the photodetector cells of the first 1D array based on where the incident light spot lies on a photodetector cell of the first 1D array; wherein the second lens, in cooperation with the second 1D array operates to produce a current response for the photodetector cells of the second 1D array that varies across the photodetector cells of the second 1D array based on where the incident light spot lies on a photodetector cell of the second 1D array; and wherein the control circuit includes a lookup table (LUT), wherein the LUT is configured to store contour values that represent the current response variations for each azimuth and elevation angle of an incident light ray impinging on the photodetector cells of the first and second 1D arrays. 
Independent claim 30 recites a ladar method comprising: transmitting ladar pulses into a field of view;  a ladar receiver receiving ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other; selecting which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns; reading from the selected photodetector cells; performing a first threshold comparison with respect to a current read from a selected photodetector cell in the first 1D array; performing a second threshold comparison with respect to a current read from a selected photodetector cell selected in the second 1D array; and detecting whether a ladar return is present in the current reads based on a binary combination of results from the first and second threshold comparisons. 
Independent claim 31 recites a ladar method comprising: transmitting ladar pulses into a field of view; a ladar receiver receiving ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other; and selecting which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns based on which photodetector cells are mapped to a target for a ladar pulse in the field of view. 
The claimed limitations 
as recited in combination in independent claim 1, in particular “a MUX circuit that selects which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns; and a detection circuit that (1) performs a first threshold comparison with respect to a current read from a photodetector cell selected in the first 1D array by the MUX circuit, (2) performs a second threshold comparison with respect to a current read from a photodetector cell selected in the second 1D array by the MUX circuit, and (3) detects whether a ladar return is present in the current reads based on a binary combination of results from the first and second threshold comparisons” 
as recited in combination in independent claim 9, in particular “a MUX circuit that selects which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns, wherein the MUX circuit is configured to select the photodetector cells of the 1D arrays based on which photodetector cells are mapped to a target for a ladar pulse in the field of view” 
as recited in combination in independent claim 21, in particular, “wherein the first lens, in cooperation with the first 1D array, operates to produce a current response for the photodetector cells of the first 1D array that varies across the photodetector cells of the first 1D array based on where the incident light spot lies on a photodetector cell of the first 1D array; wherein the second lens, in cooperation with the second 1D array operates to produce a current response for the photodetector cells of the second 1D array that varies across the photodetector cells of the second 1D array based on where the incident light spot lies on a photodetector cell of the second 1D array; and wherein the first and second lens cooperate with the first and second 1D arrays respectively to produce different current responses for the photodetector cells of the first and second 1D arrays” 
as recited in combination in independent claim 24, in particular, “wherein the photodetector cells of the 1D arrays respond to a spot of light that is incident thereon by producing current, wherein the lens, in cooperation with the first 1D array, operates to produce a current response for the photodetector cells of the first 1D array that varies across the photodetector cells of the first 1D array based on where the incident light spot lies on a photodetector cell of the first 1D array, wherein the current response variation within each photodetector cell of the first 1D array is convex or Gaussian” 
as recited in combination in independent claim 26, in particular, “wherein the first lens, in cooperation with the first 1D array, operates to produce a current response for the photodetector cells of the first 1D array that varies across the photodetector cells of the first 1D array based on where the incident light spot lies on a photodetector cell of the first 1D array; wherein the second lens, in cooperation with the second 1D array operates to produce a current response for the photodetector cells of the second 1D array that varies across the photodetector cells of the second 1D array based on where the incident light spot lies on a photodetector cell of the second 1D array; and wherein the control circuit includes a lookup table (LUT), wherein the LUT is configured to store contour values that represent the current response variations for each azimuth and elevation angle of an incident light ray impinging on the photodetector cells of the first and second 1D arrays” 
as recited in combination in independent claim 30, in particular “selecting which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns; reading from the selected photodetector cells; performing a first threshold comparison with respect to a current read from a selected photodetector cell in the first 1D array; performing a second threshold comparison with respect to a current read from a selected photodetector cell selected in the second 1D array; and detecting whether a ladar return is present in the current reads based on a binary combination of results from the first and second threshold comparisons” 
and 
as recited in combination in independent claim 31, in particular “selecting which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns based on which photodetector cells are mapped to a target for a ladar pulse in the field of view” are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Hong et al. (US 10,359,512), teaches 
a ladar system comprising; a ladar transmitter that transmits ladar pulses into a field of view; a ladar receiver that receives ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other 
and 
a ladar method comprising; transmitting ladar pulses into a field of view; and a ladar receiver receiving ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other. 
Another prior art reference, Lalezari (US 2010/0141527), teaches 
a ladar system comprising; a ladar transmitter that transmits ladar pulses into a field of view; a ladar receiver that receives ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other 
and 
a ladar method comprising; transmitting ladar pulses into a field of view; and a ladar receiver receiving ladar pulse returns from objects in the field of view, wherein the ladar receiver comprises a cross-receiver, the cross-receiver comprising a first 1D array of photodetector cells and a second 1D array of photodetector cells that are oriented differently relative to each other. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “a MUX circuit that selects which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns; and a detection circuit that (1) performs a first threshold comparison with respect to a current read from a photodetector cell selected in the first 1D array by the MUX circuit, (2) performs a second threshold comparison with respect to a current read from a photodetector cell selected in the second 1D array by the MUX circuit, and (3) detects whether a ladar return is present in the current reads based on a binary combination of results from the first and second threshold comparisons” 
as recited in combination in independent claim 9, in particular “a MUX circuit that selects which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns, wherein the MUX circuit is configured to select the photodetector cells of the 1D arrays based on which photodetector cells are mapped to a target for a ladar pulse in the field of view” 
as recited in combination in independent claim 21, in particular, “wherein the first lens, in cooperation with the first 1D array, operates to produce a current response for the photodetector cells of the first 1D array that varies across the photodetector cells of the first 1D array based on where the incident light spot lies on a photodetector cell of the first 1D array; wherein the second lens, in cooperation with the second 1D array operates to produce a current response for the photodetector cells of the second 1D array that varies across the photodetector cells of the second 1D array based on where the incident light spot lies on a photodetector cell of the second 1D array; and wherein the first and second lens cooperate with the first and second 1D arrays respectively to produce different current responses for the photodetector cells of the first and second 1D arrays” 
as recited in combination in independent claim 24, in particular, “wherein the photodetector cells of the 1D arrays respond to a spot of light that is incident thereon by producing current, wherein the lens, in cooperation with the first 1D array, operates to produce a current response for the photodetector cells of the first 1D array that varies across the photodetector cells of the first 1D array based on where the incident light spot lies on a photodetector cell of the first 1D array, wherein the current response variation within each photodetector cell of the first 1D array is convex or Gaussian” 
as recited in combination in independent claim 26, in particular, “wherein the first lens, in cooperation with the first 1D array, operates to produce a current response for the photodetector cells of the first 1D array that varies across the photodetector cells of the first 1D array based on where the incident light spot lies on a photodetector cell of the first 1D array; wherein the second lens, in cooperation with the second 1D array operates to produce a current response for the photodetector cells of the second 1D array that varies across the photodetector cells of the second 1D array based on where the incident light spot lies on a photodetector cell of the second 1D array; and wherein the control circuit includes a lookup table (LUT), wherein the LUT is configured to store contour values that represent the current response variations for each azimuth and elevation angle of an incident light ray impinging on the photodetector cells of the first and second 1D arrays” 
as recited in combination in independent claim 30, in particular “selecting which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns; reading from the selected photodetector cells; performing a first threshold comparison with respect to a current read from a selected photodetector cell in the first 1D array; performing a second threshold comparison with respect to a current read from a selected photodetector cell selected in the second 1D array; and detecting whether a ladar return is present in the current reads based on a binary combination of results from the first and second threshold comparisons” 
and 
as recited in combination in independent claim 31, in particular “selecting which photodetector cells of the 1D arrays to read from for processing to detect ladar pulse returns based on which photodetector cells are mapped to a target for a ladar pulse in the field of view”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645